 



Exhibit 10.1
AGREEMENT TO ENTER INTO
SEPARATION AGREEMENT AND RELEASE
     THIS AGREEMENT TO ENTER INTO SEPARATION AGREEMENT AND RELEASE (“Agreement”)
is made and entered into by and between Karen A. Durant (“Employee”) and
Pentair, Inc. (“Company”).
RECITALS
     WHEREAS, Employee has been an employee of the Company since 1989 and is
currently the Company’s Senior Vice President, Finance and Analysis;
     WHEREAS, the parties desire the employment relationship between them to end
on August 1, 2007 (the “Effective Date”);
     WHEREAS, the parties agree that, upon termination of the employment
relationship, and in accordance with and subject to the provisions below, each
will enter into a Separation Agreement and Release (“Separation Agreement”) , a
form copy of which is attached hereto as Exhibit A, in which the Company will
extend certain separation benefits to Employee as set forth therein and, in
exchange, Employee agrees to release and waive all claims and damages relating
to her employment and separation therefrom;
     NOW, THEREFORE, in consideration of the promises and the mutual agreements,
covenants and provisions contained in this Agreement, the parties hereto agree
as follows:
AGREEMENT
     1. Agreement to Enter Separation Agreement and Release. The Company and
Employee agree that the Company shall terminate the employment relationship
between them on the “Effective Date”. Upon such termination, the Company and
Employee agree to enter into the Separation Agreement.
     2. Minnesota Law Applies. The terms of this Agreement will be governed by
the laws of the State of Minnesota, and shall be construed and enforced
thereunder. Any dispute arising out of this Agreement shall be decided by a
court of appropriate jurisdiction in Minnesota.

1



--------------------------------------------------------------------------------



 



     3. Merger. This Agreement supersedes and replaces all prior oral and
written agreements, understandings, and representations between Employee and the
Company concerning the subject matter hereof.

              Dated: July 12, 2007   /s/ Karen A. Durant                   Karen
A. Durant    
 
            Dated: July 12, 2007   PENTAIR, INC.    
 
           
 
  By   /s/ Louis L. Ainsworth
 
        Its Senior Vice President, General Counsel    

Attachment—Exhibit A: “Separation Agreement and Release”

2



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered
into by and between Karen A. Durant (“Employee”) and Pentair, Inc. (“Pentair” or
“Company”).
     1. Separation Payment, COBRA Subsidy and MIP Substitute. In consideration
for the mutual promises exchanged herein, the Company will pay to Employee the
sum of Three Hundred Twenty-Six Thousand Five Hundred Forty-Seven and Twelve One
Hundredths Dollars ($326,547.12), less applicable withholdings (“Separation
Payment”), provided Employee does not exercise any right of rescission under
Section 8 herein. Two Hundred Four Thousand Ninety-One and Ninety-Five One
Hundredths Dollars ($204,091.95), less applicable withholdings, of the
Separation Payment shall be paid in the form of a salary continuation in
connection with the Company’s regular payroll between the Separation Date and
February 29, 2008, and One Hundred Twenty-Two Thousand Four Hundred Fifty-Five
and Seventeen One Hundredths Dollars ($122,455.17), less applicable
withholdings, of the Separation Payment shall be paid in a lump sum on March 15,
2008.
In recognition of the fact that the cessation of Employee’s employment on the
Separation Date (as defined in Section 5 below) renders her ineligible for any
payment under the Company’s Management Incentive Plan (“MIP”) for 2007 and as
further consideration to Employee, the Company will pay Employee an additional
sum, less applicable withholdings (“MIP Substitute”), no later than March 15,
2008 at the same time MIP-eligible employees receive MIP payments provided
Employee does not exercise any right of rescission under Section 8 herein. The
MIP Substitute shall be an amount equivalent to seven-twelfths (7/12) of the
actual MIP payment that would have become due and payable to Employee in
March 2008 had her employment continued through December 31, 2007. Further, when
the Company performs the calculation of the amount of the actual MIP payment
that would have become due and payable to Employee had she continued employment
through December 31, 2007, the Company guarantees that the portion of MIP
designated as the Strategy Deployment Factor shall be set at no less than 100%
of target.
In addition to the Separation Payment and the MIP Substitute, if Employee elects
to continue participating in the Company’s group health insurance program
pursuant to applicable federal COBRA regulations following the Separation Date,
then the Company will pay to Employee the lump sum of Fourteen Thousand Dollars
($14,000.00), less applicable withholdings (“COBRA Subsidy”), to be used toward
the cost of future health insurance and dental premiums provided Employee does
not exercise any right of rescission under Section 8 herein.
The parties acknowledge that, with or without this Agreement, Employee is
entitled to receive and will receive pay for her accrued and unused vacation and
that the amount of such accrued vacation is $31,398.76. Employee understands and
agrees that, except as provided in the foregoing sentence and in Section 10
herein, she has no rights to, options under, or claims arising under the
Company’s vacation and holiday policies, MIP, Omnibus Stock Incentive Plan,
Flexible Perquisite Plan, or Pentair, Inc. Employee Stock Purchase and Bonus
Plan, and that she holds no stock options or rights to grants of future stock
options.

Page 1 of 8



--------------------------------------------------------------------------------



 



     2. Discharge of Claims. Employee, on behalf of herself, her agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants not to sue for past or present claims and hereby releases and
forever discharges the Company, and its past and present employees, agents,
insurers, officials, officers, directors, divisions, parents, subsidiaries and
successors, and all affiliated companies and corporations and their respective
past and present employees, agents, insurers, officials, officers and directors
from any and all past or present claims and causes of action of any type
arising, or which may have arisen, out of or in connection with her employment
or termination of employment with the Company, including but not limited to
claims, demands or actions arising under The Minnesota Fair Labor Standards Act
(Minn. Stat. § 177.21-35), the Federal Fair Labor Standards Act, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 626, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act, 29 U.S.C. §
2101, et seq., the Family and Medical Leave Act to the extent related to claims
for money damages, the Minnesota Human Rights Act, Minn. Stat. § 363.01, et
seq., Minnesota Workers’ Compensation Act, Minn. Stat. § 176.01 et seq.
(excluding claims for workers’ compensation benefits), any other federal, state
or local statute, ordinance, regulation or order regarding employment,
compensation for employment, termination of employment, or discrimination in
employment, and the common law of any state. Employee further understands that
this discharge of claims extends to, but is not limited to, all claims which she
may have as of the date of this Agreement against the Company, based upon
statutory or common law claims for defamation, libel, slander, assault, battery,
negligent or intentional infliction of emotional distress, negligent hiring or
retention, breach of contract, promissory estoppel, fraud, wrongful discharge,
or any other theory, whether legal or equitable, and any and all claims for
damages, attorney fees or costs. Employee acknowledges that the discharge of
claims in this paragraph applies to all claims that she is legally permitted to
release, and as such does not apply to any vested rights under the Company’s
retirement plans or under the Pentair, Inc. Non-Qualified Deferred Compensation
Plan (“Sidekick”), nor does it preclude her from filing a charge of
discrimination, though she may not recover damages if she does file such a
charge.
     3. Confidential Information Acquired During Employment. Employee agrees
that she will continue to treat, as private and privileged, any information,
data, figures, projections, estimates, marketing plans, customer lists, lists of
contract workers, tax records, personnel records, internal affairs materials,
accounting procedures, formulas, contracts, business partners, alliances,
ventures and all other confidential information which Employee acquired while
working for the Company. Employee agrees that she will not release any such
information to any person, firm, corporation or other entity at any time, except
as may be required by law, or as agreed to in writing by Company. Employee

Page 2 of 8



--------------------------------------------------------------------------------



 



acknowledges that any violation of this non-disclosure provision shall entitle
Company to appropriate injunctive relief and to any damages which it may sustain
due to the improper disclosure.
     4. Confidentiality, No Disparaging Remarks. Employee represents and agrees
that she will keep the terms and facts of this Agreement completely
confidential, and that she will not disclose any information concerning this
Agreement to anyone, except for her counsel, tax accountant, spouse or except as
may be required by law or agreed to in writing by the Company. Further, Employee
shall not make any disparaging remarks of any sort or otherwise communicate any
disparaging information about the Company or any of the other released persons
or entities herein to any third party.
     5. Separation From Employment. Employee’s employment with the Company, and
all benefits associated therewith, except as herein provided and except as
provided in any employee benefit plan in which Employee is a participant, ended
on August 1, 2007 (“Separation Date”), and Employee is signing this Agreement
after the Separation Date. Further, effective on the Separation Date, Employee
has resigned all positions she held as an officer or director of the Company or
any of its subsidiaries or affiliated companies, including, but not limited to,
Faradyne Motors, LLC.
     6. Cooperation. At the request of the Company Employee will cooperate in
connection with any claims or lawsuits where Employee has knowledge of the
facts. Employee further agrees that she will not voluntarily aid, assist, or
cooperate with anyone who has claims against the Company or any of its
affiliates or with their attorneys or agents in any claims or lawsuits which
such person may bring. However, nothing in this Agreement prevents Employee from
testifying at an administrative hearing, arbitration, deposition or in court in
response to a lawful and properly served subpoena, nor does it preclude Employee
from filing a charge of discrimination or cooperating with government agencies
in connection with a charge (though she may not recover damages if she does file
such a charge as noted in Section 2 above).
     The Company, for its part, shall evaluate in good faith any proposed
employment opportunity that Employee presents to the Company for consideration
to determine whether such opportunity is appropriate in light of the restrictive
covenants to which Employee is bound under the terms and conditions of the
Supplemental Executive Retirement Plan (“SERP”) in which Employee is a
participant.
     7. No Wrongdoing. Employee and the Company agree and acknowledge that the
consideration exchanged herein does not constitute, and shall not be construed
as, an admission of liability or wrongdoing on the part of Employee, the Company
or any person, and shall not be admissible in any proceeding as evidence of
liability or wrongdoing by anyone.

Page 3 of 8



--------------------------------------------------------------------------------



 



     8. Rescission.
     a. Rescission of Agreement. Employee understands that she may nullify and
rescind this entire Agreement at any time within the next seven (7) days from
the date of signature below by indicating her desire to do so in writing and
delivering that writing to Fred Koury at Pentair, Inc., 5500 Wayzata Boulevard,
Suite 800, Golden Valley, MN 55416, by hand or by certified mail. Employee
further understands that if she rescinds this Agreement on a timely basis, the
Company will not be bound by any of the terms of this Agreement, and Employee
shall have no right to receive any monies or benefits conferred under this
Agreement.
     b. Rescission of Release of Claims under Minnesota Human Rights Act.
Employee understands that she may nullify and rescind that portion of Section 2
of this Agreement which relates to Employee’s release of claims under the
Minnesota Human Rights Act and that she may do so at any time within the next
fifteen (15) days from the date of signature below by indicating her desire to
do so in writing and delivering that writing to Fred Koury at Pentair, Inc.,
5500 Wayzata Boulevard, Suite 800, Golden Valley, MN 55416, by hand or by
certified mail. If Employee elects on a timely basis to rescind that portion of
Section 2 of this Agreement which relates to Employee’s release of claims under
the Minnesota Human Rights Act, then the Company shall pay Employee the sum of
$1,000, less applicable withholdings, and Employee shall have no right to any
other monies or benefits conferred under this Agreement.
     9. Minnesota Law Applies. The terms of this Agreement will be governed by
the laws of the State of Minnesota, and shall be construed and enforced
thereunder. Any dispute arising out of this Agreement shall be decided by a
court of appropriate jurisdiction in Minnesota.
     10. Restricted Shares and Stock Options under Omnibus Plan. Provided
Employee signs this Agreement and does not timely rescind the same, Employee
shall be entitled to, and the Company agrees to recognize the following benefits
in accordance with the Omnibus Plan documents and with respect to the restricted
stock and stock options set forth in Exhibit A hereto: (i) as of the Separation
Date, the Company agrees to release the restrictions on Employee’s unvested
restricted shares listed on Exhibit A on a pro-rated basis, calculated as a
percentage equal to the number of months from the date of the award to the
Separation Date, divided by the total number of months in the original
restriction period, and (ii) all of Employee’s stock options listed on Exhibit A
which are exercisable as of the Separation Date may be exercised by Employee in
accordance with the Omnibus Plan documents through thirty (30) to ninety
(90) days as applicable following the Separation

Page 4 of 8



--------------------------------------------------------------------------------



 



Date after which time all vested options granted to Employee will expire.
Employee acknowledges that all restricted stock on Exhibit A that is not so
released in accordance with this paragraph will automatically become void and
that all stock options on Exhibit A which are not exercisable in accordance with
this paragraph will automatically expire as set forth herein.
     11. Outplacement. Provided Employee does not exercise any right of
rescission under Section 8 herein and as additional consideration to Employee,
the Company shall pay for outplacement services provided by Right Management
Consultants for Employee’s benefit to the extent such services are actually
utilized by Employee within one (1) year following the Separation Date and to
the extent the cost does not exceed Twenty Thousand Dollars ($20,000). In lieu
of outplacement services, Employee may elect to receive a cash payment in the
amount of Twenty Thousand Dollars ($20,000), less applicable withholdings, by
informing the Company in writing of such election within fifteen (15) days of
her execution of this Agreement; if Employee makes such a timely election,
Company will provide the payment to her within sixty (60) days of such election.
     12. Section 409A and Taxes Generally. Some or all of the payments made
under or pursuant to this Agreement may be subject to Section 409A of the
Internal Revenue Code of 1986. The Company makes no representation or warranties
with respect to the application of such section to such payments. Employee is
solely responsible for any federal, state or local income taxes and other taxes
imposed on her with respect to such payments, whether by reason of Section 409A
or otherwise. Company shall be entitled to withhold on and report the making of
such payments as may be required by law as determined in the reasonable
discretion of the Company.
     13. Merger. This Agreement and the terms and conditions of the employee
benefit plans in which Employee is a participant supersede and replace all prior
oral and written agreements, understandings, and representations between
Employee and the Company or their respective attorneys. Employee understands and
agrees that all claims which she has or may have against the Company are fully
released and discharged by this Agreement. The only claims which Employee may
hereafter assert against the Company are limited to an alleged breach of this
Agreement.
     14. Invalidity. If any one or more of the terms of this Agreement are
deemed to be invalid or unenforceable by a court of law, the validity,
enforceability, and legality of the remaining provisions of this Agreement will
not in any way be affected or impaired thereby.
     15. Employee Understands the Terms of this Agreement. Other than stated
herein, Employee warrants that (a) no promise or inducement has been offered for
this Agreement; (b) this Agreement is executed without reliance upon any
statement or representation of the Company or its representatives concerning the
nature and extent of any claims or liability therefor, if any; (c) Employee is
legally competent to execute this

Page 5 of 8



--------------------------------------------------------------------------------



 



Agreement and accepts full responsibility therefor; (d) the Company has advised
Employee to consult with an attorney; (e) the Company has allowed Employee at
least twenty-one (21) days within which to consider this Agreement; and
(f) Employee fully understands this Agreement and has been advised by counsel of
the consequences of signing this Agreement.

                     
Dated:
                                                  EMPLOYEE    
 
                    Dated:           PENTAIR, INC.    
 
 
 
               
 
                   
 
          By        
 
                   
 
          Its        
 
                   

Page 6 of 8



--------------------------------------------------------------------------------



 



Exhibit A
Stock Options

                                      Grant   Expiration   Plan   Grant   Shares
                  Exercise Period Date   Date   ID   Type   Granted   Price  
Outstanding   Exercisable       following Termination  
1/19/1994
  1/19/1999   1990   Incentive   600   $8.88   0   0   current    
1/18/1995
  1/18/2000   1990   Incentive   624   $10.75   0   0   current    
1/22/1996
  1/22/2001   1990   Incentive   804   $12.50   0   0   current    
1/22/1997
  1/22/2002   1990   Incentive   762   $15.50   0   0   current    
1/22/1998
  1/22/2008   1990   Incentive   15,964   $17.50   0   0   current    
1/22/1998
  1/22/2008   1990   Non-Qualified   36   $17.50   0   0   current    
1/14/1999
  1/14/2009   1990   Incentive   5,516   $19.81   0   0   current    
1/14/1999
  1/14/2009   1990   Non-Qualified   10,484   $19.81   0   0   current    
1/3/2000
  1/3/2010   1990   Incentive   5,528   $18.09   0   0   current    
1/3/2000
  1/3/2010   1990   Non-Qualified   12,472   $18.09   0   0   current    
1/2/2001
  1/2/2011   1990   Incentive   8,792   $11.38   0   0   current    
1/2/2001
  1/2/2011   1990   Non-Qualified   18,208   $11.38   0   0   current    
1/2/2002
  1/2/2012   1990   Incentive   5,510   $18.15   0   0   current    
1/2/2002
  1/2/2012   1990   Non-Qualified   14,490   $18.15   0   0   current    
1/2/2003
  1/2/2013   1990   Non-Qualified   30,276   $17.47   0   0   current    
1/2/2003
  1/2/2013   1990   Incentive   5,724   $17.47   0   0   current    
1/2/2004
  1/2/2014   1990   Non-Qualified   55,630   $22.88   0   0   current    
1/2/2004
  1/2/2014   1990   Incentive   4,370   $22.88   0   0   current    
2/6/2004
  1/3/2010   1990   Non-Qualified/RL   3,746   $26.70   0   0   current    
2/6/2004
  1/3/2010   1990   Non-Qualified/RL   8,450   $26.70   0   0   current    
2/6/2004
  1/2/2011   1990   Non-Qualified/RL   3,744   $26.70   0   0   current    
2/6/2004
  1/2/2011   1990   Non-Qualified/RL   7,756   $26.70   0   0   current    
1/6/2005
  1/6/2015   1990   Non-Qualified   37,558   $40.95   37,558   26,666   current
  90 days
 
                          10,892   on
01/06/2008    
1/6/2005
  1/6/2015   1990   Incentive   2,442   $40.95   2,442   0   current    
 
                          2,442   on
01/06/2008    
3/15/2005
  1/2/2012   1990   Non-Qualified/RL   6,446   $40.79   6,446   6,446   current
  30 days
3/15/2005
  1/2/2013   1990   Non-Qualified/RL   6,621   $40.79   6,621   6,621   current
  30 days
3/15/2005
  1/2/2013   1990   Non-Qualified/RL   3,657   $40.79   3,657   3,657   current
  30 days
3/15/2005
  1/2/2014   1990   Non-Qualified/RL   11,218   $40.79   11,218   11,218  
current   30 days
1/3/2006
  1/3/2016   1990   Non-Qualified   42,083   $34.28   42,083   15,000   current
  90 days
 
                          15,000   on
01/03/2008    
 
                          12,083   on
01/03/2009    
1/3/2006
  1/3/2016   1990   Incentive   2,917   $34.28   2,917   0   current    
 
                          2,917   on
01/03/2009    
3/3/2006
  1/2/2012   1990   Non-Qualified/RL   2,398   $41.69   2,398   2,398   current
  30 days
1/3/2007
  1/3/2017   1990   Non-Qualified   49,673   $30.05   49,673   0   current    
 
                          17,666   on
01/03/2008    
 
                          17,667   on
01/03/2009    
 
                          14,340   on
01/03/2010    
1/3/2007
  1/3/2017   1990   Incentive   3,327   $30.05   3,327   0   current    
 
                          3,327   on
01/03/2010      
 
  Plan Totals           387,826       168,340   72,006   current      

Page 7 of 8



--------------------------------------------------------------------------------



 



Restricted Stock

                                                              Months in        
            Grant   Release   Shares     Restriction     Months     Percent    
Prorated   Date   Date   Granted     Period     Held     Vested     Shares    
1/2/2004
  1/2/2008     6,000       48.00       42.97       89.52 %     5,371  
 
                                           
2/25/2004
  2/25/2008     113       48.00       41.19       85.82 %     97  
 
                                           
1/6/2005
  1/6/2008     3,500       36.00       30.81       85.57 %     2,995  
 
  1/6/2009     3,500       48.00       30.81       64.18 %     2,246  
 
                                           
2/23/2005
  2/23/2008     89       36.00       29.23       81.19 %     72  
 
  2/23/2009     90       48.00       29.23       60.89 %     55  
 
                                           
1/3/2006
  1/3/2009     3,500       36.00       18.90       52.51 %     1,838  
 
  1/3/2010     3,500       48.00       18.90       39.38 %     1,378  
 
                                           
3/1/2006
  3/1/2009     50       36.00       17.03       47.31 %     24  
 
  3/1/2010     50       48.00       17.03       35.48 %     18  
 
                                           
4/5/2006
  4/5/2010     24,808       48.00       15.88       33.08 %     8,207  
 
                                           
1/3/2007
  1/3/2010     4,000       36.00       6.90       19.18 %     767  
 
  1/3/2011     4,000       48.00       6.90       14.38 %     575  
 
                                           
3/1/2007
  3/1/2010     116       36.00       5.03       13.97 %     16  
 
  3/1/2011     116       48.00       5.03       10.48 %     12  
 
                                             
Total
        53,432                               23,671    

Page 8 of 8